       Case 2:20-cr-00044-SPL Document 19 Filed 10/29/20 Page 1 of 3



 1 MICHAEL BAILEY
   United States Attorney
 2 District of Arizona
   GAYLE L. HELART
 3 Assistant United States Attorney
   California State Bar No. 151861
 4 Email: gayle.helart@usdoj.gov
   Two Renaissance Square
 5 40 N. Central Ave., Suite 1200
   Phoenix, Arizona 85004
 6 Telephone: 602-514-7500
   Attorneys for Plaintiff
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                            No. CR 20-00044-01-PHX-SPL
11
                            Plaintiff,               JOINT MOTION FOR PRODUCTION
12                                                       OF DISCOVERY WITHIN
                vs.                                   POSSESSION OF UNITED STATES
13                                                         PROBATION OFFICE
     Clinton Mark Lewis,
14
15                          Defendant.
16
17            The United States of America and Defendant, by and through its attorneys, hereby
18   submit the following the following Joint Motion for Production of Discovery Within
19   Possession of the United States Probation Office.
20            This case commenced with Lewis’ Phoenix-based supervising probation officer
21   conducting a probation search, which resulted in the retention of items of discovery within
22   the possession of the United States probation office. Upon request by the defense and
23   government for these items, the Probation Office returned a response that such items will
24   need a Court order before disclosing them to either party. (See Exhibit 1, filed separately
25   under seal).
26   Facts:
27            On January 18, 2019, Lewis’ supervising probation officer conducted a probation
28   search, taking several computer and electronic storage items. Lewis admitted he had

                                              1
       Case 2:20-cr-00044-SPL Document 19 Filed 10/29/20 Page 2 of 3




 1   possessed electronic items, contacted minors over the internet, viewed pornography, and
 2   reported contact with a minor on or about June 2018. (See Exhibit 1, filed separately under
 3   seal).
 4            The probation officer turned the items over to a Phoenix based forensic FBI agent.
 5   Upon seeing an image of child pornography, the agent obtained a federal search warrant
 6   and found that two of the computers had Veracrypt (enabling an encrypted container within
 7   the computer) and thumbnail files of child pornography. Lewis also had a recording
 8   software called “XShare” loaded on his computer.
 9            On January 14, 2020, a federal grand jury in Phoenix returned an indictment for
10   Possession of Child Pornography with a Prior Qualifying Conviction, in the current matter,
11   Case No. CR-20-00044-01-PHX-SPL, supported by the evidence from the January 18,
12   2019, probation search.
13   Discovery Produced So Far:
14            The discovery produced by the government so far has generally included the forensic
15   report done by the FBI, a summary written by the supervising probation officer, a recorded
16   interview with Lewis, and copies of several notebooks found at the time of the search.
17   Discovery Requested by the Defense:
18            On July 19, 2020, as it related to, or potentially related to, the probation file, the
19   defense requested:
20            1. The polygraph results and questions/answers referred to by the probation office
21                in its report; if the session was recorded, please produce the recording.
22            2. The notes of the third party’s report; 1 if it was recorded, please produce the
23                recording.
24            3. The notes of Lewis’ statements and the probation officer’s notes of the search (i.e.
25
26
27            1
              This relates to a third party who reported to the probation officer that Lewis had
     contact with a minor, had been in possession of a smart phone, had other internet capable
28   devices, and had domestic disputes with his family resulting in orders of protection. This
     report also supported the reasonable suspicion to conduct the search.

                                                     2
       Case 2:20-cr-00044-SPL Document 19 Filed 10/29/20 Page 3 of 3




 1             from January 18, 2019, the date of the search).
 2          4. Notes of the Phoenix Police Department’s participation in the search.
 3          5. The (probation) warrant from February 18, 2019, and notes surrounding its
 4             issuance and circumstances surrounding Lewis’ failure to appear.
 5          6. Any probation officer notes or reports to the FBI on approximately March 29,
 6             2019, relating to the data on the devices seized.
 7          7. Any probation officer notes or reports to the FBI on approximately April 12, 2019,
 8             relating to conversation with parents.
 9   In Exhibit 1, the Probation Office has responded that it has no information as to #4 (any
10   Phoenix Police Department reports). The government will seek further information as to
11   whether any reports were written.
12          As to all other matters, however, the Probation Office indicates it needs an order from
13   this Court, as they are property of the Court and remain confidential.
14          Respectfully submitted this 29th day of October, 2020.
15
                                                        MICHAEL BAILEY
16                                                      United States Attorney
                                                        District of Arizona
17
18
     s/ David S. Eisenberg                              s/Gayle L. Helart_________
19   David S. Eisenberg                                 Gayle L. Helart
     Attorney for Clinton Mark Lewis                    Assistant United States Attorney
20
21
                                  CERTIFICATE OF SERVICE
22
             I hereby certify that on this date, I electronically transmitted the attached document
23   to the Clerk's Office using the CM/ECF System for filing a copy to the following CM/ECF
     registrant: David Eisenberg.
24
25   s/Erica Lane
26
27
28



                                                  3
